UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JUDY R. SMITH,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                                18-CV-148F
 Social Security,                                                                 (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 ELIZABETH ANN HAUNGS, of Counsel
                                 6000 North Bailey Avenue, Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 KRISTINA DANIELLE COHN,
                                 Special Assistant United States Attorneys, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza – Room 3904
                                 New York, New York 10278
                                               and
                                 DENNIS J. CANNING, and
                                 SCOTT C. KELLER,
                                 Special Assistant United States Attorneys, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 601 E. 12TH Street, Room 965
                                 Kansas City, Missouri 64106

1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                            JURISDICTION

        On June 19, 2018, the parties to this action consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 7). The matter is presently before the

court on motions for judgment on the pleadings filed by Plaintiff on July 6, 2018 (Dkt. 8),

and by Defendant on September 28, 2018 (Dkt. 13).



                                            BACKGROUND

        Plaintiff Judy R. Smith (“Plaintiff”), brings this action under Title XVI of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of

the Commissioner of Social Security’s final decision denying Plaintiff’s applications filed

with the Social Security Administration (“SSA”), on March 31, 2014, for Social Security

Disability Insurance under Title II of the Act (“SSDI” or “disability benefits”). Plaintiff

originally alleged she became disabled on June 25, 2010, based on schizophrenia,

chronic obstructive pulmonary disease (“COPD”), diabetes, peripheral artery disease

(“PAD”), bipolar disorder, impulsivity, and 2e. 2 AR 3 at 10, 179-82. Plaintiff’s application

initially was denied on July 17, 2014, AR at 95-98, and at Plaintiff’s timely request, on

August 23, 2016, a hearing was held in Buffalo, New York, before administrative law

judge Timothy M. McGuan (“the ALJ). AR at 32-69. Appearing and testifying at the



2 The acronym “2e” stands for “twice exceptional” and refers to individuals considered who are both gifted
and have a learning, emotional, behavioral, or social issue, thus falling into the exceptional statistical
range for their cognitive, academic, or creative abilities and potential, yet also into the lower statistical
range in their deficit area. See Aurélie Boschi et al., From High Intellectual Potential to Asperger
Syndrome: Evidence for Differences and a Fundamental Overlap – a Systematic Review, Frontiers in
Psychology, Oct. 20, 2016, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5071629, last
visited June 19, 2019.
3 References to “AR” are to the page of the Administrative Record electronically filed by Defendant on

May 7, 2018 (Dkt. 5).

                                                      2
hearing were Plaintiff, and her then attorney, Dennis Gaughan, Esq. (“Gaughan”),

Plaintiff’s witness Kishia Douglas (“Douglas”), and vocational expert (“VE”) Joey

Kilpatrick appeared and testified by telephone. During the administrative hearing, the

ALJ mentioned the record was devoid of any evidence supporting any disabling

condition after May 2014, AR at 34, 59, and the ALJ agreed to hold the record open for

25 days for Plaintiff to submit more evidence. AR at 68-69. By letter to Gaughan dated

August 29, 2016, the ALJ granted a request to extend the submission deadline for the

additional evidence to September 27, 2016, and specifically identified the additional

records, later determined to be missing, discussed at the administrative hearing, AR at

229, but no such records were ever received.

       On January 20, 2017, the ALJ issued a decision denying Plaintiff’s claim, AR at

7-24 (“the ALJ’s decision”), which Plaintiff appealed to the Appeals Council. AR at 148-

50. The ALJ observed Plaintiff’s prior disability benefits claim, filed April 5, 2011, was

denied by final decision on December 17, 2012, requiring the ALJ to limit the period of

consideration for Plaintiff’s present claim to the time period commencing December 18,

2012, thus amending Plaintiff’s disability onset date to December 18, 2012. AR at 10,

12, 35. By letter to Plaintiff’s new attorney, Jeanne Murray, Esq., dated March 23,

2017, Plaintiff was given 25 days to submit new evidence to the Appeals Council, AR at

25-26, but none were submitted. On November 27, 2017, the Appeals Council issued a

decision denying Plaintiff’s request for review, rendering the ALJ’s decision the

Commissioner’s final decision. AR at 1-6. On January 26, 2018, Plaintiff commenced

the instant action seeking judicial review of the ALJ’s decision.




                                             3
        On July 6, 2018, Plaintiff moved for judgment on the pleadings (Dkt. 8)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 8-1) (“Plaintiff’s Memorandum”). On September

27, 2018, Defendant moved for judgment on the pleadings (Dkt. 13) (“Defendant’s

Motion”), attaching Defendant’s Brief in Support of Defendant’s Motion for Judgment on

the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Standing Order on

Social Security Cases (Dkt. 13-1) (“Defendant’s Memorandum”). Filed on November

26, 2018, was Plaintiff’s Reply to Commissioner’s Memorandum in Support and in

Further Support for Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 16) (“Plaintiff’s

Reply”). Oral argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is GRANTED; Defendant’s Motion is

DENIED; the matter is REMANDED for further proceedings in accordance with this

Decision and Order.



                                                  FACTS 4

        Plaintiff Judy R. Smith (“Plaintiff” or “Smith”), born September 8, 1956, was 56

years old as of December 18, 2012, her amended alleged disability onset date (“DOD”),

and 60 years old as of January 20, 2017, the date of the ALJ’s decision. AR at 12, 20,

179. Plaintiff was a high school graduate, attended college and had two Associate’s

degrees, one in accounting and the other in business administration, AR at 36-37, and

has previously worked as a laborer with the Buffalo Municipal Housing Authority. AR at




4In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
184. Plaintiff is not married 5 and has no children, AR at 152, and was evicted from her

apartment for nonpayment of rent. AR at 42.

        From May 9, 2013, though July 26, 2016, Plaintiff received treatment for her

COPD, diabetes, and PAD through Urban Family Practice, P.C. (“Urban”) in Buffalo,

New York, where her primary care physicians were Raul Vazquez, M.D. (“Dr.

Vazquez”), and Jesslyn Perry, M.D. (“Dr. Perry”). AR at 291-552, 587-611, 667-690,

741-820). On November 15, 2013, Dr. Vazquez completed an application for Plaintiff to

obtain a disabled parking permit, indicating Plaintiff was temporarily disable by COPD.

AR at 500. On June 10, 2014, Plaintiff underwent a physical examination by podiatrist

Joseph A. Sciandra, D.P.M. (“Dr. Sciandra”), who assessed Plaintiff with a diabetes-

related foot deformity for which extra depth shoes with inserts were recommended. AR

at 287-88.

        From November 10, 2010 until at least May 19, 2014, Plaintiff began receiving

psychiatric treatment at the Monsignor Carr Institute (“MCI”), a mental health outpatient

treatment facility in Buffalo, New York, with a psychiatric specialist, John Napoli, M.D.

(“Dr. Napoli”), who diagnosed Plaintiff with major depressive disorder, severe, recurrent,

with psychotic features, and throughout the course of his treatment prescribed anti-

depressant medications Cymbalta, Lexapro, anti-psychotic medication Abilify, and

anxiety medication Kloponin. AR at 258-85. Plaintiff also saw other counselors at MCI,

including Jenna Grinnell. AR at 620. On October 10, 2014, one Barbara Griesmann

(“Griesmann”), placed a call from MCI to Crisis Services Helpline (“Crisis Services”)



5The court notes that at a March 5, 2015 Initial Psychiatric Assessment at Jaffri Medical Associates, LLC,
Plaintiff reported having been married three times, and most recently divorced five years earlier, and had
made violent threat against her ex-husbands. AR at 563.

                                                    5
requesting Plaintiff, as a mentally ill person, be taken into custody based on increased

impulsivity, dangerous behavior, aggressiveness, agitation, poor insight, forgetfulness

and severe short-term memory loss, non-compliance with medications, and delusional

thought content and hallucinations including the belief that ghosts inside her home were

stealing from her. AR at 618-21. Plaintiff underwent a Crisis Services visit, for which

the related report indicates Plaintiff carried a wrench and screwdriver to use as

weapons, left her home at all hours without remembering why, was knocking on

neighbors’ doors in the middle of the night asking for cigarettes, reported seeing a ghost

in her home, was increasingly agitated, aggressive, and physical with her family, and

noncompliant with treatment. AR at 623-24. Plaintiff was admitted to Erie County

Medical Center (“ECMC”), under N.Y. Mental Hygiene Law (“N.Y. Mental Hyg. Law”) §

9.45 (McKinney’s 2005), authorizing emergency admissions for immediate observation,

care and treatment of a person with mental illness, AR at 831, and was diagnosed with

dementia and schizophrenia. AR at 836.

       From November 23, 2014 to December 3, 2014, Plaintiff was admitted to ECMC,

pursuant to N.Y. Mental Hyg. Law § 9.39 (“McKinney’s 1985), authorizing emergency

admissions for immediate observation, care, and treatment of a person with mental

illness who is threatening self-harm or harm to others. AR at 636. Upon admission,

Plaintiff’s diagnosis included schizophrenia spectrum disorder and cognitive disorder,

with Plaintiff reported as having been non-compliant with treatment following her

cousin’s death, attempting to attack her sister with a baseball bat, and problems with

“Diane,” an ex-husband’s girlfriend whom Plaintiff reportedly wanted to “fight and kill,”

but then indicated she did not want to harm but only to “stomp her face in, over and



                                             6
over, because she needs to learn,” and later decided to “have one of my people do it for

me because I got medical problems.” AR at 636-50. Plaintiff reported an increase in

auditory hallucinations and agitation, and exhibited cognitive decline with poor executive

and memory functioning. AR at 639-40. In January 2015, Plaintiff again physically

fought with her sister. AR at 628.

       Plaintiff switched from receiving mental health treatment from MCI to Jaffri

Medical Associates, LLC, in Amherst, New York, where Plaintiff underwent an initial

psychiatric assessment by Qasim Syed Jaffri, D.O., M.B.A. (“Dr. Jaffri”), on March 5,

2015, when Plaintiff complained of delusional thought processes. AR at 562-65. In the

mental status examination report, Dr. Jaffri reported Plaintiff was alert, oriented to place

and situation, quite impulsive, intrusive, and made numerous interruptions during the

evaluation, became agitated with Kishia who accompanied Plaintiff, had delusional

thought processes, appeared to be responding to internal stimuli during the evaluation,

made telephone calls in the middle of the night to her primary care physician and family

members and could not understand why such behavior was not acceptable, was without

insight into her impairments and intrusiveness including a past event when the police

were called after Plaintiff almost broke a neighbor’s window trying to speak with the

neighbor, and exhibited significant memory difficulties. AR at 563-64. Dr. Jaffri

diagnosed schizoaffective disorder by history, primarily bipolar type, and cognitive

disorder, not otherwise specified, and treatment plan included an evaluation for

intensive case manager and medications for COPD and psychiatric conditions. AR at

564. Upon returning to Dr. Jaffri on April 29, 2015, Plaintiff showed only “mild

improvement,” and continued to report agitation, anhedonia, irritability, nervousness,



                                             7
uncontrollable hostility, suspiciousness, unusual thoughts, and excessive worry. AR at

566. Plaintiff reported similar symptoms on June 18, 2015, and August 20, 2015, with

Plaintiff describing “no real pattern” to her symptoms. AR at 569-74. On November 17,

2015, Dr. Jaffri reported Kishia estimated Plaintiff could get violent, was argumentative,

and agitated about three times a week. AR at 575-76. Plaintiff had moved to senior

housing in June 2015, but did not receive any services there. AR at 575. Dr. Jaffri

assessed Plaintiff as “totally and completely disabled due to psychosis and unable to

keep or maintain gainful employment.” AR at 576.

       Plaintiff’s sister, Hazel, has power of attorney over Plaintiff’s funds which Plaintiff

is unable to handle. AR at 41-42, 48. Plaintiff can drive but does not have a vehicle, is

afraid of getting lost using public transportation, and and relies on Keisha for

transportation including to doctor appointments and to the administrative hearing. AR at

43-44, 46-47, 48-49. Plaintiff last drove in 2013 to a local shopping mall, but when

leaving the mall, was unable to find her vehicle in the parking lot, requiring the mall

security officer drive her around to find it. AR at 48-49. Plaintiff has a visiting nurse

stop by every day to give her medications which Plaintiff is unable to keep track of,

including medications for schizophrenia and an insulin shot for diabetes. AR at 44-45.

Although Plaintiff testified at the administrative hearing that the visiting nurse stopped

coming the previous week, AR at 44, Kishia testified Plaintiff still receives visiting nurse

services, including that morning, and that the visiting nurse was necessary because

Plaintiff was often difficult about taking her medications. AR at 47. Plaintiff currently

lived alone, but her family was in the process of moving Plaintiff in with her sister

Debbie because they were uncomfortable with Plaintiff living on her own because



                                              8
Plaintiff, who is a heavy smoker, falls asleep smoking and with the stove on, and

Plaintiff did not always let the visiting nurse in for her medications, including for her

paranoid schizophrenia and insulin, and her blood sugar would be dangerously high.

AR at 50-54. Kishia testified Plaintiff has been evicted several times after

confrontations with neighbors. AR at 51-52.



                                       DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,



                                              9
“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 6 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as

defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if

there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and

meets the duration requirement of at least 12 continuous months, there is a



6 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                 10
presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found that Plaintiff met the Act’s insured status

requirement for SSDI through December 31, 2015, AR at 12, Plaintiff has not engaged

in substantial gainful activity since December 18, 2012, her amended alleged disability

onset date, id., Plaintiff suffers from the severe impairments of diabetes mellitus, COPD,

schizoaffective disorder, and major depressive disorder, AR at 12-13, but that additional



                                             11
impairments, including incontinence, hypertension, dizziness, and left leg PAD, do not

have more than a minimum impact on Plaintiff’s ability to perform basic work activities

and, thus, are non-severe impairments. AR at 13. The ALJ further found Plaintiff does

not have an impairment or combination of impairments meeting or medically equal to

the severity of any listed impairment in Appendix 1, AR at 13-15, and that Plaintiff

retains the RFC to perform medium work except that she cannot understand,

remember, or carry out detailed and complex tasks, can occasionally interact with the

public, is not limited in interacting with co-workers or supervisors, and can tolerate

occasional exposure to respiratory irritants such as fumes, dust or odors, AR at 15-18,

including her past relevant work as an office helper, AR at 18-20, such that Plaintiff is

not disabled as defined under the Act. Id. at 20.

       In support of her motion, Plaintiff argues the ALJ erred at step two by failing to

consider her dementia and cognitive disorder, Plaintiff’s Memorandum at 11-17, failed to

properly develop the record despite acknowledging at the administrative hearing the

record was not complete, id. at 17-19, such that an obvious gap in the record existed,

id. at 19-20, especially with regard to the home health services Plaintiff received, id. at

20-22, as well as Plaintiff’s physical RFC to perform medium work, id. at 20-24, and

mental RFC despite her mental impairments. Id. at 24-25. Defendant argues the ALJ

properly evaluated Plaintiff’s mental impairments, properly developed the record, and

properly considered the opinion evidence in assessing Plaintiff’s RFC. Defendant’s

Memorandum at 15-26. In reply, Plaintiff reiterates that remand is warranted based on

the harmful error committed when the ALJ, at step two, ignored Plaintiff’s dementia and




                                             12
cognitive disorder, Plaintiff’s Reply at 1-4, as well as based on gaps in the record

created by a myriad of insufficiencies in the evidence. Id. at 4-8.

Dementia and Cognitive Disorder

       Plaintiff argues that despite repeatedly being diagnosed with dementia and a

cognitive disorder, including by Plaintiff’s treating physicians Dr. Jaffri and Dr. Vazquez,

the ALJ omitted these medically determinable impairments at step two, requiring

remand. Plaintiff’s Memorandum at 11-17. Defendant maintains the record fails to

demonstrate any diagnosis of dementia other than by Dr. Jaffri in the context of a “rule

out diagnosis,” and by Drs. Perry and Vazquez who, despite being treating physicians,

are not mental health specialists. Defendant’s Memorandum at 20-22. In reply, Plaintiff

argues Dr. Vazquez “firmly diagnosed dementia” in September 2014, for which Plaintiff

was prescribed two medications, Plaintiff’s Reply at 1-2, and that Plaintiff was also

diagnosed with dementia or cognitive disorder when she presented for emergency

hospital treatment on October 11, 2014 and November 23, 2014, id. at 2, further

asserting Defendant concedes the error, but maintains it was harmless because the ALJ

considered Plaintiff’s schizoaffective disorder to be “dementia-like.” Id. at 3-4. A plain

reading of the record establishes the ALJ committed error warranting remand when he

failed to consider Plaintiff’s dementia and cognitive disorder diagnoses at step two.

       Relevantly, the administrative record establishes Plaintiff was diagnosed with

dementia at least three times, AR at 771 (March 9, 2015); AR at 749 (September 24,

2014); and AR at 836 (October 11, 2014), and with a cognitive disorder at least twice,

AR at 636 (November 23, 2014); and AR at 564 (March 5, 2015). Contrary to

Defendant’s argument, the ALJ’s consideration of Plaintiff’s schizoaffective disorder at



                                             13
step two to be “dementia-like” insofar as delusions and hallucinations are part of the

diagnostic criteria for schizoaffective disorder, Defendant’s Memorandum at 21, under

the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (“DSM-5), dementia

is categorized as a neurocognitive disorder, DSM-5 at 591, whereas a schizoaffective

disorder is a psychotic and mood disorder. Id. at 87. Accordingly, the ALJ’s

consideration of Plaintiff’s schizoaffective disorder did not include Plaintiff’s dementia

and cognitive disorders. Furthermore, such error cannot be considered harmless

insofar as the ALJ, in addition to failing to consider the dementia and cognitive disorder

diagnoses as step two, also failed to include such impairments in the disability analysis

beyond step two. See, cf., Reices-Colon v. Astrue, 523 Fed.App’x 796, 798 (2d Cir.

May 2, 2013) (finding harmless error where ALJ erred by excluding at step two of the

disability analysis severe impairments of anxiety and panic attacks, but considered such

impairments in evaluating the remaining disability analysis steps). Nor does the fact

that several of the dementia and cognitive disorder diagnoses were made by Drs.

Vazquez and Perry, both general practitioners and not mental health specialists,

support the ALJ’s failure to consider them, as Defendant argues. Defendant’s

Memorandum at 20-21. Significantly, Defendant references no authority for this novel

argument which is contrary to both the relevant regulation, 20 C.F.R. § 404.1502(a)(1)

and (2) (defining “acceptable medical sources” to include only a licensed physician or

licensed psychologist), as well as to SSR 06-03p, 7 2006 WL 2329939 (Aug. 9, 2006)

(considering licenses physicians and psychologists as “acceptable medical sources”


7
 “SSR” is the acronym for “Social Security Rulings” which are agency rulings “published under the
authority of the Commissioner of Social Security and are binding on all components of the Administration.
Such rulings represent precedent final opinions and orders and statements of policy and interpretations
that [the SSA] ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).

                                                   14
whose medical opinions may be entitled to controlling weight). Moreover, Plaintiff was

prescribed two dementia medications including Aricept by Dr. Napoli, AR at 564, and

Exelon by Dr. Perry. AR at 771. The ALJ’s failure to consider Plaintiff’s repeatedly

diagnosed dementia and cognitive disorders at step two thus requires remand.

Sufficiency of the Record

       Plaintiff does not specifically challenge the ALJ’s findings at any of the four

remaining steps of the five-step disability analysis, but argues the ALJ, despite being

aware the record contained no evidence of any medically-determinable impairment after

May of 2014, advising he would not make a decision until the record was complete, and

asking Plaintiff’s prior legal representative to provide such evidence, nevertheless

rendered the ALJ decision on the incomplete administrative record, and thus violated

his independent duty to develop the record. Plaintiff’s Memorandum at 17-25.

According to Plaintiff, the missing records resulted in an obvious gap in the record, id. at

19-22, the record is devoid of any medical opinion regarding Plaintiff’s RFC, id. at 22-

24, and the ALJ’s “very minimal mental RFC” is therefore unsupported by medical

expert opinion. Id. at 24-25. For example, John Napoli, M.D. (“Dr. Napoli”), a

psychiatry specialist who treated Plaintiff at Monsignor Carr Institute beginning in

November 2010, and diagnosed Plaintiff with major depressive disorder, severe,

recurrent, with psychotic features, opined on May 10, 2014 that Plaintiff’s mental illness

rendered her unable to work. AR at 258. The ALJ, however, discounted this opinion

because no treating records of Dr. Napoli are in the record. AR at 17.

       Generally, the ALJ’s duty to develop the record is satisfied where, as here, the

ALJ keeps the record open to receive further evidence after the administrative hearing



                                             15
but the Plaintiff fails to provide such evidence nor requests the ALJ’s assistance in

obtaining the records. See Jordan v. Comm’r of Soc. Sec., 142 Fed.Appx. 542, 543 (2d

Cir. Sept. 8, 2005) (holding ALJ did not fail to discharge duty to develop the record

where the ALJ, despite not contacting or obtaining records from a treating physician the

plaintiff mentioned at the administrative hearing, kept the record open to permit the

records to be provided by the plaintiff’s counsel who volunteered to do so, and the ALJ

later contacted counsel to remind the evidence had not yet been received, and that a

decision would be made on the existing record if such evidence were not timely

received). In the instant case, at the commencement of the administrative hearing, the

ALJ mentioned the record was devoid of any evidence supporting any disabling

condition after May 2014, AR at 34, 59, and the ALJ agreed to not make a decision until

the records were received from Plaintiff, AR at 59, advising that without the missing

records “[i]t’s impossible at this point to verify anything that the claimant said today,” AR

at 68, with Plaintiff’s counsel offering the provide the records “within one month.” AR at

69. Further, by letter to Gaughan dated August 29, 2016, the ALJ granted a request to

extend the submission deadline for the additional evidence to September 27, 2016, and

specifically identified the additional missing records discussed at the administrative

hearing including records pertaining to the period after July 29, 2014 from Drs. Vazquez

and Perry of Urban Family Practice, after May 11, 2014 from Dr. Napoli of the

Monsignor Carr Clinic, after May 20, 2014 from Catholic Charities of Buffalo, after June

11, 2014 from Dr. Sciandra, and all hospital records, including for mental stays, after

June 25, 2009, AR at 229, but no such records were ever received. 8 Relevantly, the


8 The ALJ also requested records dated after June 25, 2009 from Dr. Quasem, and after March 12, 2014
from Dr. Gayles, but it is not clear from the record who these doctors are.

                                                 16
burden is on Plaintiff to provide evidence proving she is disabled, 20 C.F.R. §

404.1512(a). Nevertheless, unless the record evidence is sufficient for the ALJ to make

a disability determination, the ALJ, in light of the non-adversarial nature of a disability

benefits proceeding, must take affirmative steps to develop the record to close gaps

even when the claimant is represented by counsel. See Grimes v. Berryhill, 2019 WL

2511130, at * 5 (W.D.N.Y. June 18, 2019) (citing Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009) (“Even when a claimant is represented by counsel, it is the well-

established rule in our circuit ‘that the social security ALJ, unlike a judge in a trial, must

on behalf of all claimants . . . affirmatively develop the record in light of the essentially

non-adversarial nature of a benefits proceeding.’” (quoting Lamay v. Comm’r of Soc.

Sec., 562 F.3d 503, 508-09 (2d Cir. 2009)))). Here, near the end of the administrative

hearing, after Gaughan advised he would provide the relevant medical records, the ALJ

advised that “I will not make a decision - - until I get all those documents in this case.

It’s impossible at this point to verify anything that the claimant said today.” AR at 68-69.

Despite admitting the record did not permit a credibility finding, the ALJ, in his decision,

specifically made a credibility determination that Plaintiff’s statements at the

administrative hearing were not entirely consistent with the medical and other evidence

in the record. AR at 16.

        Given that the undisputed medical evidence in the record, much of which is set

forth in the Facts, supra, at 4-9, largely points toward Plaintiff having serious mental

health issues, including homicidal ideation, violent outbursts, and assaultive behavior, 9


9 The court notes the missing records may establish that Plaintiff meets the criteria for disability under the
relevant Listing Impairment set forth at 20 C.F.R. Pt. 404, Subpt. P, Appx. 1 § 12.03 for schizophrenic,
paranoid and other psychotic disorders.


                                                      17
as well as such physical issues as COPD, diabetes, and PAP, there are sufficiently

obvious gaps in the record such that it was error for the ALJ to render his opinion

without obtaining the missing records that he himself identified as discussed at the

hearing but yet are missing from the administrative record. See AR at 229 (ALJ’s letter

dated August 29, 2016, to Gaughan granting extension of time to submit specific ally

identified records).

        The matter thus is REMANDED for further administrative proceedings, including

obtaining the missing medical records identified, 10 as well as a new hearing. 11

Moreover, upon remand, the ALJ should consider the SSA’s guidance that when

considering a claimant’s noncompliance with treatment, where such treatment is

prescribed for a mental impairment affecting judgment, reality testing, or orientation, “an

individual may not be aware that he or she has a disorder that requires treatment.” SSR

16-3p that SSR 16-3p, 2017 WL 5180304, at *9-10 (Oct. 25, 2017). Given Plaintiff’s

repeated diagnoses of a schizoaffective disorder and dementia, SSR 16-3p is

particularly relevant.

        Moreover, mindful of the often painfully slow process by which disability

determination are made, the Second Circuit instructs that some evaluation of relative

hardship to a claimant of further delay should be considered, Butts v. Barnhart, 388

F.3d 377, 387 (2d Cir. 2004), and district courts may therefore “set a time limit for action

by the administrative tribunal, and this is often done.” Zambrano v. Califano, 651 F.2d


10 The court does not comment on whether the ALJ must invoke his authority pursuant to 42 U.S.C. §
405(d) and (e), to subpoena the records, which the ALJ himself identified in his August 29, 2016 letter to
Plaintiff’s then counsel, AR at 229, and to enforce such subpoena.
11 Remand to obtain a physical or mental health RFC assessment is not likely to result in relevant

evidence because Plaintiff’s last insured date was December 31, 2015, more than three years ago, and
Plaintiff did not apply for Supplemental Security Income under Title XVI, for which she had until the date
of the ALJ’s hearing decision to establish disability.

                                                    18
842, 844 (2d Cir. 1981). In the instant case, Plaintiff filed her initial application for

disability benefits on March 31, 2014. As it has been more than five years since Plaintiff

first filed her disability benefits application, further delay for remand is a hardship

Plaintiff should not bear. Accordingly, upon remand, the Commissioner is required to

complete the additional proceedings related to Plaintiff’s claim within 120 days of the

filing of this Decision and Order. See Dambrowski v. Astrue, 590 F.Supp.2d 579, 588

(S.D.N.Y. 2008) (imposing 120-day time limit for subsequent proceedings where five

years had elapsed since the plaintiff filed his application).



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 8) is GRANTED; Defendant’s

Motion (Dkt. 13) is DENIED; the matter is REMANDED for further administrative

proceedings in accordance with this Decision and Order. The Clerk of Court is directed

to close the file.

SO ORDERED.
                                                /s/ Leslie G. Foschio
                                     ______________________________________
                                                LESLIE G. FOSCHIO
                                        UNITED STATES MAGISTRATE JUDGE

DATED:         June 20th, 2019
               Buffalo, New York




                                               19
